Porter, J.
(dissenting) : The general denial in the answer was a qualified one. I think the special defense that plaintiff was not entitled to recover because it had retained W. J. Mercer in its employ after it became aware of the specific misappropriation by him of plaintiff’s moneys at the time and in the manner alleged in the petition amounts to an admission of the facts alleged by plaintiff in respect to this transaction, and that the legal effect of the admission is to make the defendant liable 'to plaintiff for the amount of the specific sum.
I am authorized to say that Mr. Justice Marshall joins in this dissent.